Citation Nr: 0501882	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed from 
January 19, 2000, to July 18, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1970.  He died in May 1997; the appellant is his surviving 
spouse.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Muskogee, Oklahoma Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2002, a videoconference hearing was conducted by 
the undersigned.  A transcript of this hearing is of record.

In March 2003, the Board issued a decision that denied the 
appellant's claim for Chapter 35 benefits for courses 
completed from January 19, 2000, to July 18, 2001.  The 
appellant, in turn, appealed the denial of service connection 
to the United States Court of Appeals for Veterans Claims 
(Court).

On September 9, 2003, the Court issued an order that vacated 
the Board's March 2003 decision and remanded the matter to 
the Board for action in compliance with the Veterans Claims 
Assistance Act of 2000.

This case was before the Board in March 2004 when it was 
remanded for additional development.

In December 2004, the Board received correspondence from the 
appellant that was construed as a motion requesting 
disqualification of the undersigned on the basis of bias 
against the appellant.  This motion was denied by the Vice 
Chairman of the Board in December 2004 on the grounds that 
the appellant had failed to allege a valid basis for bias 
under 38 C.F.R. §§ 19.12, 19.14 (2004).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that additional evidence (including a letter 
from the VA Certifying Official at Dallas Baptist University, 
a photocopy of an envelope mailed to the appellant in July 
2004, a letter from the appellant to a VA telephone counselor 
dated "7/18/0," and a fax confirmation page dated July 18, 
2000) was received in May and August 2004, subsequent to the 
issuance of the statement of the case, which has not been 
reviewed by the RO.  The Board notes that the appellant did 
not specifically waive RO consideration of the additional 
evidence.  Since consideration of this evidence by the RO was 
not waived, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision.  See 38 
C.F.R. § 20.1304(c) (effective October 4, 2004).   

In addition, in August 1999, the appellant executed a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, designating Texas Veterans 
Commission (TVC) as her representative in matters pending 
before VA.  The TVC thereafter participated fully in the 
representation of the appellant's interests in the claim for 
Chapter 35 benefits herein at issue until the issuance of the 
Board's March 2003 decision.  Thereafter, the appellant 
submitted correspondence (most recently in October 2004), 
indicating that TVC had told her that it could not assist her 
with her appeal.  The Board finds that there has been no 
proper withdrawal of representation by TVC in this matter.  
See 38 C.F.R. § 20.608 (2004). It is also unclear whether the 
appellant continues to want the assistance of TVC, or any 
other service organization.  As such, return of the case to 
the RO is required to permit TVC to undertake full 
representation of the appellant in this case.  If the 
appellant wishes to withdraw her power of attorney, or if TVC 
wishes to withdraw from representing the appellant, the 
parties must do so in accordance with the provisions of 38 
C.F.R. §§ 20.607, 20.608 (2004).

The Board regrets any further delay in this matter; however, 
for the reasons noted above, the case is REMANDED to the RO 
via the AMC for the following actions: 

1.  The RO should advise Texas Veterans 
Commission that, if it wishes to withdraw 
from representing the appellant, or if 
the appellant wishes to withdraw her 
power of attorney in favor of Texas 
Veterans Commission, the action must be 
undertaken in accordance with the 
provisions of 38 C.F.R. §§ 20.607, 
20.608.

2.  After conducting any additional 
indicated development, the RO should 
readjudicate the issue of Entitlement to 
the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 
38, United States Code, for courses 
completed from January 19, 2000, to July 
18, 2001 in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
should issue to the appellant and her 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
thereto.  

3.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




